*21OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 24, 1999. On October 30, 2006, he was convicted in the United States District Court for the Western District of New York (District Court) of conspiracy to defraud the United States, in violation of 18 USC § 371, a federal felony, for filing a letter containing false statements in support of an application for a temporary work visa. Having previously determined that conspiracy to defraud the United States is a serious crime (see Matter of Papworth, 208 AD2d 69 [1995]), this Court, by order entered December 8, 2006, suspended respondent and directed him to show cause why a final order of discipline should not be entered, pursuant to Judiciary Law § 90 (4) (f) and (g).
On March 5, 2007, respondent was sentenced in District Court to a one-year term of probation and was ordered to pay a fine in the amount of $2,500. Respondent thereafter appeared before this Court and submitted matters in mitigation.
We have considered the matters submitted by respondent in mitigation, including that he made the false statements in the letter to assist a friend and did not act for personal profit or gain. Additionally, we have considered respondent’s expression of extreme remorse for the misconduct. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of one year, effective March 5, 2007, or until the termination of his period of federal probation, whichever is longer.
Gorski, J.E, Lunn, Fahey, Green and Pine, JJ., concur.
Final order of suspension entered.